DETAILED ACTION
Status of Application
Claims 42-61 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 10707034 B2 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.
Claim 42 of pending application
Claim 1 of Patent US 10707034 B2
A switch assembly comprising: a housing having one or more walls that define a chamber; a printed circuit board (PCB) disposed within the chamber, the PCB having a first planar surface that faces in a first axial direction and a second planar surface that faces in a second axial direction, the second axial direction being opposite from the first axial direction, the PCB comprising one or more force sensors disposed on the second planar surface;
A switch assembly comprising: a housing having one or more walls that define a chamber; a first printed circuit board (PCB) disposed within the chamber, the first PCB having a first planar surface that faces in a first axial direction and a second planar surface that faces in a second axial direction, the second axial direction being opposite from the first axial direction; a second PCB disposed adjacent the first PCB, the second PCB having a first planar surface that faces in the first axial direction toward the second planar surface of the first PCB and a second planar surface that faces in the second axial direction, the second PCB comprising one or more force sensors disposed on the second planar surface; 
at least one support surface facing in the second axial direction, the support surface being fixedly coupled to the housing, wherein at least a portion of the first planar surface of the PCB engages the support surface;
at least one support surface facing in the second axial direction, the support surface being fixedly coupled to the housing, the support surface being disposed axially between the second planar surface of the first PCB and the first planar surface of the second PCB;
a flexible membrane, the flexible membrane having a first surface that faces in the first axial direction toward the second surface of the PCB and a second surface that faces in the second axial direction;
a flexible membrane, the flexible membrane having a first surface that faces in the first axial direction toward the second surface of the second PCB; 
and a touch overlay plate, the touch overlay plate having a first surface that faces in the first axial direction and a second surface that faces in the second axial direction, wherein the first surface of the touch overlay plate is coupled to the second surface of the flexible membrane.
and a touch overlay plate, the touch overlay plate having a first surface facing the first axial direction and a second surface facing the second axial direction, wherein the first surface of the touch overlay plate is coupled to a second surface of the flexible membrane, the second surface of the flexible membrane faces the second axial direction, wherein at least a portion of the first planar surface of the second PCB engages the support surface, and the first PCB and the second PCB are electrically coupled together.


Claim 43-50 of underlying application are similarly rejected over claims 2-13 of US 10707034 B2.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11281322 B2 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.
Claim 51 of pending application
Claim 1 of Patent US 11281322 B2
A switch assembly comprising: a housing having one or more walls that define a chamber; a printed circuit board (PCB) disposed within the chamber, the PCB having a first planar surface that faces in a first axial direction and a second planar surface that faces in a second axial direction, the second axial direction being opposite from the first axial direction; 
A track pad system comprising: a housing having one or more walls that define a chamber; a printed circuit board (PCB) disposed within the chamber, the PCB having a first planar surface that faces in a first axial direction and a second planar surface that faces in a second axial direction, the second axial direction being opposite from the first axial direction;
a plurality of force sensors disposed directly on the second planar surface of the PCB; at least one support surface facing in the second axial direction, the support surface being integrally formed with the housing, wherein at least a portion of the first planar surface of the PCB engages the support surface; 
a plurality of force sensors being disposed directly on the second planar surface of the PCB; at least one support surface facing in the second axial direction, the support surface being fixedly coupled to the housing, wherein at least a portion of the first planar surface of the PCB engages the support surface;
a touch overlay plate disposed over the plurality of force sensors, the touch overlay plate comprising a first surface disposed facing the plurality of force sensors and a second surface opposite the first surface, wherein the touch overlay plate passes a touch force incident on the second surface through to at least two of the plurality of force sensors, and wherein the first surface of the touch overlay plate is spaced apart from the second planar surface of the PCB; 
a touch overlay plate disposed over the plurality of force sensors, the touch overlay plate comprising a lower surface disposed facing the plurality of force sensors disposed on the second planar surface of the PCB and an upper surface opposite the lower surface, wherein the touch overlay plate passes a touch force incident on the upper surface through to at least two of the plurality of force sensors, and wherein the lower surface of the touch overlay plate is spaced apart from the second planar surface of the PCB;
at least one light source disposed directly on the second planar surface of the PCB and adjacent the first surface of the touch overlay plate such that at least a portion of the touch overlay plate is illuminated by the at least one light source; 
at least one light source disposed directly on the second planar surface of the PCB, on the same surface of the PCB as the plurality of force sensors, and adjacent a lower surface of the touch overlay plate such that at least a portion of the touch overlay plate is illuminated by the at least one light source; 
and a haptic exciter connected to the PCB and vibrationally coupled to the touch overlay plate, wherein the haptic exciter generates at least one of a tactile or audible feedback that is amplified by the touch overlay plate.
and a haptic exciter connected to the PCB and vibrationally coupled to the lower surface of the touch overlay plate, wherein the haptic exciter generates at least one of a tactile or audible feedback that is amplified by the touch overlay plate.


Claim 52-61 of underlying application are similarly rejected over claims 2-20 of US 11281322 B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/